Citation Nr: 1205949	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  06-36 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for headache disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to May 1992.  Service personnel records show that he engaged in combat as a company fire support team vehicle driver during 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in January 2009, and a transcript of the hearing is associated with his claims folder.  This matter was remanded in January 2011 for further development.  At the time of the January 2011 Board decision, other decisions then on appeal were decided.  Following return of the remand, a Veterans Health Administration (VHA) medical opinion was obtained on the matter currently at issue.  


FINDING OF FACT

The Veteran's current headache disability is causally related to active duty service.  


CONCLUSION OF LAW

The criteria for service connection for headache disability are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any Veteran who engaged in combat with the enemy, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154. 

There was a report of a head injury in a September 1988 service clinic note, indicating that the Veteran had suffered a traumatic brain injury in the previous 72 hours.  There was a report of another head injury in 1991, detailed in a December 2009 VA neurology examination report.  It states that the Veteran had been the driver of a military vehicle which hit a mine.  The top of the hatch came down and hit his head.  The Veteran recalled that he had experienced a severe headache in the back and front of his head.  Service personnel records show that the Veteran engaged in combat with the enemy in 1991, as a company fire support team vehicle driver.  Therefore, this statement from him concerning what happened in combat is being accepted as true, in accordance with 38 U.S.C.A. § 1154(b) (West 2002).

A November 1998 service treatment record mentions that the Veteran had been suffering from chronic headaches for at least the past year and a half.  The RO obtained a December 2009 VA examination report regarding the headache disability.  The examiner noted some discrepancies in the record and stated that he could not offer an opinion as to causation without resorting to speculation.  

The Board requested a review of the claims file and opinion by a VHA examiner.  The VHA physician whose January 2012 report is of record reviewed the above information and indicated that that would place the onset of the Veteran's chronic headaches to early 1997.  He also noted that the Veteran had been given a diagnosis of cervicogenic migraines by a neurologist who interviewed and examined him in (December) 2004, and that clinic notes from November 1998, October 2001, October 2002, November 2004, and November 2009 strongly supported that neurologist's diagnosis.  The VHA examiner stated that it was well within the realm of possibility that a head injury in 1991 could have lead to cervicogenic migraine or similar chronic headache syndrome subsequently.  He noted that cervicogenic migraine is a well known complication of head and neck trauma, and that some clinicians have observed that patients who experience even minor head injuries can develop headache syndromes months and sometimes years later.  

As discussed above, the fact of the inservice head injury is conceded pursuant to 38 U.S.C.A. § 1154(b) in light of the Veteran's combat service.  The fact of current headache disability is clearly shown by the medical evidence of record.  The perplexing question in this case is whether the current headache disability, which appears to have first manifested several years after active duty service, is related to the 1991 inservice head injury.  The evidence is certainly not compelling.  The VHA examiner's opinion is arguably not adequate in that it failed to offer an opinion as requested.  However, the Board's interpretation of the examiner's language "well within the realm" of possibility together with the acknowledgment that cervicogenic migraine is a well-known complication of head and neck trauma which can develop months and sometimes years later nudges the evidence into a state of equipoise.  As such, reasonable doubt as to service relationship is resolved in the Veteran's favor, and service connection is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in July 2009, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.



ORDER

Service connection for headache disability is warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


